Citation Nr: 1711511	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-20 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service from June 1975 to July 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

On his July 2012 VA Form 9, the Veteran requested a Board hearing.  In a May 2016 statement, the Veteran withdrew his request.  See 38 C.F.R. § 20.704 (e) (2016).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  


FINDING OF FACT

The Veteran's service-connected disabilities do not render him incapable of securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  For a claim for TDIU, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the service-connected disabilities and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  These notice requirements were accomplished by way of a letter sent in October 2010.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's post-service VA treatment records have been associated with the claims folder.  

The Veteran was afforded a VA examination in November 2010.  The Board acknowledges the March 2017 assertion by the Veteran's representative that the VA examination report is inadequate.  However, the Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Nonetheless, the Board finds that the November 2010 VA examination report is adequate because it describes the Veteran's service-connected disabilities in sufficient detail so that the Board's conclusion is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
Analysis

The Veteran contends that he is unable to work due to his service-connected disabilities.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

The Veteran filed his most recent claim for a TDIU in August 2010.  Since that time the Veteran's service connected disabilities include status post right patellofemoral prosthesis revision, rated as 60 percent disabling and low back strain with disc herniation and arthritis, rated as 40 percent disabling.  Therefore, the Veteran meets the criteria for a schedular TDIU.  That is his combined rating is at least 70 percent and he has at least one disability rated at 40 percent or more.  As such, the Veteran's claim turns on whether his service connected disabilities render him unable to secure or follow substantially gainful employment.  
Turning to the evidence of record, on his August 2010 TDIU application, the Veteran reported that he was unable to work due to his low back disability and right knee disability.  The Veteran reported that he last worked in March 2003 as a laborer.  The Veteran reported that he completed high school.  

In an October 2010 response, one of the Veteran's previous employers noted that the Veteran worked 40 hours a week as an armored car driver until April 2002.  The employer noted that no concessions were made for disabilities and the Veteran was "discharged" from employment. 

The Veteran was afforded a VA examination in November 2010.  The Veteran reported that he worked as a factory worker for about 18 years and subsequently worked as a driver for two years.  The Veteran reported that he had not worked since 2003.  In regards to his knee the Veteran reported that prolonged walking of more than a mile and climbing more than a flight of stairs caused more pain.  The Veteran reported that he had been using a cane almost daily for his back and knee pain for the prior five years.  In regards to his low back, the Veteran reported that prolonged sitting or standing of more than an hour and prolonged walking for more than a mile causes pain.  The Veteran reported that he cannot handle weights of more than 15 pounds.  The Veteran reported that he cannot do frequent bending and that his pain is worse during cold weather.  After review of the Veteran's claim file and physical examination of the Veteran's right knee and back, the examiner concluded that the Veteran's medical conditions were likely not preventing the Veteran from doing his daily routine, simple activities and sedentary type of work.  

Based on the above, the Board finds that the evidence of record is against a finding of entitlement to a TDIU.  The Board acknowledges that the record indicates the Veteran has physical restrictions due to his service-connected right knee and low back disabilities, to include restrictions with walking, standing, bending and lifting.  However, the Board finds that such restrictions alone would not prevent him from performing a sedentary skill set in which such activity is not required.  The evidence of record illustrates that he is capable of performing the physical and mental tasks required for gainful employment of a sedentary nature.  The Veteran has a high school diploma and the evidence of record does not illustrate that the Veteran's service connected disabilities prevent him from working with or under the supervision of others, or from interacting with the public.  The Board acknowledges that the Veteran has physical limitations when it comes to sitting for long periods of time.  However, the Veteran appears physically capable of sitting at a desk or similar work station, even if some breaks for shifting of positions would be required.  

The Board does not doubt that the Veteran's service-connected disabilities cause occupational impairment.  However, that impairment is compensated by the current high schedular ratings for those disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, the Board finds that the greater weight of the probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of service-connected disabilities.

Accordingly, the Veteran is not unemployable due to his service-connected disabilities, and hence TDIU entitlement is not warranted.  In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


